Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 6 recites:
“The claim language has been updated to recite, “reconstructed” point instead of replacement point.”
The examiner contests that the 35 U.S.C. 112(b) rejections to claims 1, 3, 7-10, 12, 16-19, 21, and 25-27 are maintained because the limitations merely discloses filling empty spaces on the 2D canvas with a padding method which considers a 3D position of newly added point without explaining how the empty spaces on the 2D canvas are filled by the padding method. In addition, though the claim limitation discloses determine a reconstructed point, the limitation fails to explain how the reconstructed points are utilized by the padding method. Thus, leaving these limitations indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10, 12, 16-19, 21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 discloses filling empty spaces on the 2D canvas with a padding method which considers a 3D position of newly added point without explaining how the empty spaces on the 2D canvas are filled by the padding method. In addition, though the claim limitation discloses determine a reconstructed point, the limitation fails to explain how the reconstructed points are utilized by the padding method. Thus, leaving these limitations indefinite.

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 discloses “then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine a reconstructed point”. The underlined portion should be changed to “then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine the reconstructed point”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 7-10, 12, 16-19, 21, and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE ZHAI/Primary Examiner, Art Unit 2612